Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Benjamin Lee Stowers, Travis Lee Jones, Chad David Robinson, and Robert Lee Bennett appeal the district court’s orders denying their motions to reduce sentence. We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm for the reasons *209stated by the district court. United States v. Jones, No. 7:11-cr-00039-GEC-RSB-6 (W.D. Va. May 11, 2016); United States v. Robinson, No. 7:12-cr~00015-GEC-3 (W.D. Va. May 10, 2016); United States v. Bennett, No. 7:09-cr-00045-GEC-1 (W.D. Va. May 10, 2016); United States v. Stowers, No. 7:11-cr-00053-GEC-1 (W.D. Va. May 9, 2016). We deny as moot the pending motion to place this case in abeyance and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED